— Appeals by the *785defendant from (1) a judgment of the Supreme Court, Nassau County (Ease, J.), rendered February 20, 2009, convicting him of assault in the second degree (two counts), vehicular assault in the second degree (two counts), assault in the third degree (three counts), reckless endangerment in the second degree, operating a motor vehicle while under the influence of alcohol as a felony (two counts), reckless driving, and passing a red light, upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court imposed June 2, 2009.
Ordered that the judgment and the resentence are affirmed.
The defendant’s only contentions on these appeals, that the sentence and resentence were excessive, are without merit (see People v Suitte, 90 AD2d 80 [1982]). Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis now to complain that the sentence and resentence were excessive (see People v Hidalgo, 120 AD2d 675 [1986]; People v Kazepis, 101 AD2d 816 [1984]). Mastro, J.P., Chambers, Roman and Cohen, JJ., concur.